Exhibit 99.1 FOR IMMEDIATE RELEASE Thomson Reuters Reports First-Quarter 2013 Results First-quarter performance consistent with full-year expectations · Revenues grew 2% before currency · Adjusted EBITDA declined 2% to $757 million with a margin of 24.4% · Underlying operating profit declined 7% to $462 million with a margin of 14.9% · Severance expense of $78 million incurred (an $0.08 impact to adjusted EPS) · Adjusted earnings per share were $0.38 · 2013 Outlook affirmed NEW YORK, April 30, 2013 – Thomson Reuters (TSX / NYSE: TRI), the world’s leading source of intelligent information for businesses and professionals, today reported results for the first quarter ended March 31, 2013. The company reported revenues from ongoing businesses of $3.1 billion, a 2% increase before currency. Adjusted EBITDA declined 2% and the corresponding margin was 24.4% versus 25.1% in the prior-year period. Underlying operating profit decreased 7% and the corresponding margin was 14.9% versus 16.2% in the prior-year period. First-quarter adjusted earnings per share (EPS) were $0.38, down $0.01 from the prior-year period. “The first-quarter performance was consistent with our full-year expectations and I am pleased with the positive trajectory of the business as we begin the year,” said James C. Smith, chief executive officer of Thomson Reuters. “We are executing more effectively, launching better products, simplifying our systems and processes and managing with more rigor and discipline, which is why our confidence continues to build and we can affirm our full-year 2013 Outlook.” Thomson Reuters Reports First-Quarter 2013 Results Page 2 of 15 Consolidated Financial Highlights Three Months Ended March 31, (Millions of U.S. dollars, except EPS and margins) IFRS Financial Measures Change Revenues $ $ -4 % Operating profit $ $ 7 % Diluted (loss) earnings per share (EPS) $ ) $ nm1 Cash flow from operations $ $ -57 % As Thomson Reuters simplifies and consolidates technology and content assets in order to achieve greater efficiencies, the company took a $235 million tax charge in the first quarter of 2013 which was the primary driver resulting in an IFRS loss of $0.04 per share in the quarter compared to $0.35 of EPS in the prior-year period. For IFRS purposes, the entire charge was recorded in the first quarter. The charge will be amortized within the non-IFRS measure ‘adjusted earnings’ on a straight-line basis over the seven-year period that the company expects to pay the tax. Three Months Ended March 31, (Millions of U.S. dollars, except EPS and margins) Non-IFRS Financial Measures2 Change Change Before Currency Revenues from ongoing businesses $ $ 1
